DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 19 July 2021, have been entered in full. The Declaration under 37 C.E.R. § 1.130(b), filed 19 July 2021, has been entered. 
Claims 1, 3, 4, 9-15, 17, 18, 23-26 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9-15, 17, 18, 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0300188; published 12/4/08) view of Yang et al. (Yang ‘2012, Archives of Pharmaceutical Research Vol 35/No. 3:757-759, 2012) and Genexine Inc. (Study to Evaluate the Efficacy and Safety of GX-E2 in Anemic Patients Diagnosed with Chronic Kidney Disease (CKD)[online]. ClinicalTrials.gov Identifier: NCT02044653. First posted January 24, 2014 [retrieved on April 13, 2021]).
The basis for this rejection is set forth at pages 2-9 of the previous Office Action (20 April 2021). 
Applicant argues that the instant application’s earliest effective filing date for the purpose of determining patentability under 35 U.S.C. §102, §103, and §112 is January 9, 2015. Applicant submits an Executed Declaration under 37 C.F.R. §1.130(b) in which 
Applicant argues that joint-inventor Jung-Won WOO (who was a vice-president of GENEXINC, INC.) directly communicated verbally on January 6, 2014 with Choon Mo KANG (who was a senior researcher) about the subject matter of the instant application.  Applicant argues that Choon Mo KANG submitted the same information to ClinicalTrials.gov on January 9, 2014.
Applicant argues that the Declaration establishes that the ClinicalTrials.gov publication (January 24, 2014) was made less than one year from the earliest effective filing date by a person to whom a joint inventor directly communicated.
The Declaration under 37 C.E.R. § 1.130(b) states the following:  On January 06, 2014, joint-inventor Jung-Won WOO (currently the president of GENEXINE and then vice-president of GENEXINE) verbally communicated with Choon Mo KANG (senior researcher at the clinical management department of GENEXINE who was in charge of registering the clinical study to ClinicalsTrials.gov site) to provide the invention disclosure containing the drug, patient, and dosing regimen information for the purpose of registering the invention describing clinical studies.
On January 9, 2014, Choon Mo KANG submitted the clinical study information to ClinicalTrials.gov (published to the public on January 24, 2014). A printout of the ClinicalTrials.gov for NCT02044653 is attached as EXHIBIT 1.

 The same drug, doses, patient population, and dosing regimen are described in the US Provisional Application No. 62/101,639 and claims thereof, and in the claims of the present application. 
Joint inventor Jung-Won WOO, disclosed the subject matter of the instant application to Choon Mo KANG. Choon Mo KANG disclosed the subject matter less than one year prior to the effective filing date (January 9, 2015).
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
The Declaration under 37 C.E.R. § 1.130(b) fails to obviate the instant rejection because there was no public disclosure of the subject matter before the date of intervening reference (ClinicalTrials.gov Identifier: NCT02044653) was made on which the rejection is based. 
The Examiner notes the following:
1.  The ClinicalTrials.gov Identifier: NCT02044653 reference is available under 102(a)(1). The reference was first posted January 24, 2014.
2.  Applicant is invoking an exception under 102(b)(1) by filing a 37 CFR 1.130(b) Declaration. 
3.  MPEP 2152.06 teaches: Overcoming a 35 U.S.C. 102(a)(1) or 102(a)(2) Rejection Based on a Printed Publication or Patent [R-10.2019]
Under 37 CFR 1.130(b), an affidavit or declaration of prior public disclosure may be submitted to disqualify an intervening disclosure as prior art if the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor, before the date the intervening disclosure was made on which the rejection is based.
The Examiner maintains that Choon Mo KANG submitting the subject matter to ClinicalTrials.gov on January 9, 2014 is not the same as Choon Mo KANG making a public disclosure on January 9, 2014. The public doesn’t have access to clinical-trial submissions.  Furthermore, there is no explanation as to how declarant Young Chul SUNG was made aware of the details of the disclosure of Jung-Won WOO to Choon Mo KANG.  For example, the declaration does not establish that Dr. Sung was present at the conversation between Drs. Woo and Kang.

The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
			Conclusion

		No claims are allowed. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/12/2021